Citation Nr: 0808579	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, including on the premise that it is secondary to an 
already service-connected left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from April 1948 to September 1951.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's petition to reopen his claim for 
service connection for a back condition, concluding there was 
no new and material evidence to permit doing this.  

The Board remanded this case in July 2004 for additional 
development.


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied service 
connection for a back condition on the basis that there was 
no medical evidence relating this condition to the veteran's 
service-connected left leg disability.  

2.  The additional evidence received since that June 1999 
rating decision, however, includes medical opinions 
indicating the veteran's low back condition (diagnosed as 
degenerative joint disease of the lumbar spine) has been made 
worse by his service-connected left leg disability (residuals 
of fractures of the tibia and fibula).




CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2007).

3.  The veteran's low back condition, diagnosed as 
degenerative joint disease of the lumbar spine, has been 
aggravated by his service-connected left leg disability.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection has been established for a left leg 
disability involving residuals of fractures of the tibia and 
fibula.  The veteran claims that he developed a low back 
condition, diagnosed as degenerative joint disease of the 
lumbar spine, that was either caused or aggravated by his 
left leg disability.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since a final June 1999 rating decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

I.  New and Material Evidence to Reopen the 
Claim of Entitlement to Service Connection 
for a Low Back Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied service connection for a back 
condition in a June 1999 rating decision, concluding there 
was no medical evidence of a nexus (i.e., link) or 
relationship between the veteran's back condition and his 
service-connected left leg disability.  He was notified of 
that rating decision and of his appellate rights in a letter 
dated later that same month.  And since he did not seek 
appellate review within one year of notification, that 
decision became final and binding on him based on the 
evidence then of record and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In December 2001, the veteran attempted to reopen this claim 
for service connection for a back condition on the basis of 
new and material evidence.  Under VA law and regulation, if 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the 
unappealed June 1999 rating decision.  Since that decision, 
the veteran has submitted several medical opinions indicating 
that his low back condition has been aggravated by his 
service-connected left leg disability.  In a May 2003 VA 
outpatient treatment record, a VA physician stated the 
veteran's chronic low back pain is likely due to degenerative 
joint disease, possibly worsened by leg length discrepancy.  
In a November 2005 VA outpatient treatment record, another VA 
physician opined, "[i]t is reasonable to assume that [the 
veteran's] back and hip pain are related to the original 
tibia injury which has adversely affected his gait pattern."  

These opinions are new, as they did not exist at the time of 
the final June 1999 rating decision.  In addition, since 
these opinions indicate the veteran's low back condition has 
been aggravated by his service-connected left leg disability, 
they are material to the central issue in this case.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board concludes that new 
and material evidence has been submitted since the June 1999 
rating decision; thus, the claim for service connection for a 
low back condition must be reopened.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  Since the Board finds below that service 
connection for a low back condition is warranted based on 
aggravation, there is no prejudice to the veteran in 
adjudicating this claim on the merits because his claim is 
being granted, regardless.

II.  Service Connection for a Low Back Condition

As mentioned, there is now medical evidence on file 
indicating the veteran's low back condition has been 
aggravated by his service-connected left leg disability.  
Accordingly, the Board finds that service connection for a 
low back condition is warranted on the basis of aggravation.

Before addressing the theory of secondary service connection, 
the Board notes that there is no basis for awarding service 
connection for the veteran's low back condition under a 
direct theory of service connection.  His service medical 
records make no reference to back problems, see Struck v. 
Brown, 9 Vet. App. 145 (1996); a low back condition was first 
identified many years after service, see Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); and there is no medical evidence 
of a nexus or relationship between his low back condition and 
either period of service.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In light of these findings, 
service connection for a low back condition is not available 
under a direct theory of service connection. 

As already explained, however, medical evidence does indicate 
the veteran's low back condition has been aggravated by his 
service-connected left leg disability.  And this provides an 
alternative theory of granting his claim, based on secondary 
service connection.

In May 2003, a VA physician opined that the veteran's chronic 
low back pain is likely due to degenerative joint disease 
(i.e., arthritis), possibly worsened by the leg length 
discrepancy as a result of his service-connected tibia and 
fibula fractures.  Then, in November 2005, another VA 
physician stated, "[i]t is reasonable to assume that [the 
veteran's] back and hip pain are related to the original 
tibia injury which has adversely affected his gait pattern."  
These opinions provide compelling evidence that his low back 
condition was either caused or aggravated by his service-
connected left leg disability.

The veteran was afforded a VA compensation examination in 
August 2007 to resolve the question as to whether his low 
back condition was either caused or aggravated by his 
service-connected left leg disability.  Based on a review of 
the claims file and a physical examination, the examiner 
opined:  

While leg length discrepancy and gait abnormalities 
possibly contribute to low back pain, there does 
not appear to be any specific defining evidence for 
connection of this condition to [the veteran's] 
back pain that would make it as least likely as not 
to be the cause of his condition versus the usual 
age related degenerative changes that one would 
expect to occur late in life.  

(Emphasis added).  This VA examiner therefore ruled out any 
potential causal relationship between the low back disorder 
and left leg disability, but left open the possibility that 
the left leg disability has perhaps exacerbated the low back 
disorder.  The trouble with this opinion is that the examiner 
couched it in somewhat equivocal language by saying the 
veteran's gait abnormalities "possibly contribute" to his 
low back pain.  Such equivocal language is generally an 
insufficient basis to grant a claim.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (indicating that a doctor's opinion was 
too speculative when stating a disability "may be" related 
to service because this also was tantamount to saying the 
disability "may not be" related to service).  See, too, 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
service connection may not be based on resort to speculation 
or remote possibility).
But an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  So the Board must balance this VA 
examiner's equivocal language with the opinions of the other 
VA physicians.

There are deficiencies in these other medical opinions, too, 
in that they were not based on a review of the veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  But in Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court clarified that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Rather, as the Court explained further in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.

Here, there is no disputing the veteran experiences chronic 
pain in his low back as a result of the degenerative joint 
disease in the lumbosacaral segment of his spine.  There is 
only a question of whether the degenerative joint disease, 
the underlying source of his pain, is somehow attributable to 
his left leg disability - and, in particular, him having to 
adjust his gait because of the resulting leg discrepancy 
(different length legs).  All of the examiners mentioned 
indicated this cause-and-effect correlation is possible, 
albeit some believing it more possible than others.  So all 
things considered, the Board finds that there is a balance of 
positive and negative evidence concerning the issue as to 
whether the veteran's low back condition has been aggravated 
by his service-connected left leg disability.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the- doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, the Board finds 
that service connection for degenerative joint disease of the 
lumbar spine (claimed as a low back condition) is warranted 
on the basis of aggravation.  See 38 C.F.R. § 3.310.  

In light of the favorable outcome, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5100 and 38 C.F.R. § 5.159, et 
seq. This is because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 07- 
7130 (Fed. Cir. September 17, 2007) (Mayfield IV).


ORDER

The claim for service connection for degenerative joint 
disease of the lumbar spine is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


